COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                   §
 MARK ANTHONY LISTER AND                                         No. 08-13-00251-CV
 BRIAN HOLK,                                       §
                                                                     Appeal from
                         Appellant,                §
                                                                  233rd District Court
 v.                                                §
                                                                of Tarrant County, Texas
 JENNIFER LOUISE LISTER,                           §
                                                                 (TC #233-498164-11)
                         Appellee.                 §


                                   MEMORANDUM OPINION

        Mark Anthony Lister and Brian Holk, Appellants, have filed a motion to dismiss this

appeal pursuant to Tex.R.App.P. 42.1(a)(1) because they no longer wish to pursue the appeal.

Appellee does not oppose dismissal of the appeal. We grant the motion and dismiss the appeal.

The motion does not reflect that the parties have made any agreement regarding costs.

Accordingly, costs are taxed against Appellants. See TEX.R.APP.P. 42.1(d)(absent agreement of

the parties, the court will tax costs against the appellant).


November 13, 2013
                                        ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.